Citation Nr: 1109755	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-28 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a left knee disability, and if so, whether service connection is warranted.

2.  Entitlement to a compensable evaluation for service connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	W. Clayte Binion, Attorney-At-Law


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from July 1974 to March 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied an increased evaluation for left ear hearing loss and declined to reopen a previously denied claim of serviced connection for a left knee disability.

The issue of reopening the claim of service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Left ear hearing loss has been manifested throughout the appellate period by no worse than Level I impairment; the nonservice connected right ear is also considered to be Level I.  There is no evidence of an exceptional disability picture sufficient to render the Rating Schedule inadequate.


CONCLUSION OF LAW

The criteria for an increased, compensable evaluation for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A December 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted in February 2009; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  All required testing was accomplished, and the examiner indicated it was reliable for rating purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although the Veteran indicated treatment at a University of North Texas facility, review of the record indicates that the identified doctor is in fact his primary VA physician, who works on the North Texas campus of VA's health care system.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Hearing loss is evaluated under Code 6100, which provides that numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, based on puretone thresholds and speech discrimination; there is no room for subjective interpretation.  Under Table VI, a Roman numeral designation (I through XI) for hearing impairment is found based on a combination of the percent of speech discrimination scores and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a Roman numeral designation solely on the puretone threshold average, when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).  Table VIA may also be used when there are exceptional patterns of hearing impairment.  The regulation is applicable where testing shows that the Veteran had puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz) or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 or more decibels at 2000 Hertz.  38 C.F.R. § 4.86.  The Table which yields the better result for the Veteran is to be selected. 

The puretone threshold average is the sum of the puretone threshold at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman numeral designations determined using Table VI or Table VIA are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment.  Disability ratings for hearing impairment are derived by the mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where only one ear is service connected, the nonservice-connected ear is assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  If combination of the nonservice connected Level I and the service connected Level designation results in a compensable evaluation, the actual hearing impairment level for the nonservice connected ear may be used in calculating the rating evaluation, under the "paired organs" rule.  38 C.F.R. § 3.383(a)(3).
 
The Veteran underwent an audiological examination in February 2009, with the following results:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
25
20
30
25
25
96
LEFT
35
25
35
60
39
92

From Table VI of 38 CFR 4.85, Roman Numeral I is derived for the left ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  Since the right ear is not service connected, a roman numeral I is used in Table VII of 38 CFR 4.85.  Either ear can be used as the poorer ear for 38 CFR 4.85's Table VII as they both equate to the same Roman Numeral.  A 0 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row I, the better ear, with column I, the poorer ear.  

The paired organ rule is not, therefore, for application, as no compensable evaluation is assigned when the nonservice connected right ear is treated as being Level I.  38 C.F.R. § 3.383(a)(3).

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain degrees of hearing impairment, but the medical evidence reflects that such is not present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to his hearing problem, and marked interference of employment has not been shown nor alleged.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 


ORDER

A compensable evaluation for service connected left ear hearing loss is denied.


REMAND

While it appears that the RO reopened the previously denied claim of service connection in a September 2009supplemental statement of the case, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for a left knee disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO has informed the Veteran that his claim of service connection for a left knee disability was most recently denied in a September 1995 rating decision on the grounds that no chronic disability related to service was shown.  This is patently incorrect.  

The Veteran appealed that denial, and in January 2000, the Board issued a decision denying service connection for a left knee condition on the grounds that there was no nexus shown between service and any currently diagnosed left knee disability.  This decision subsumed the September 1995 RO determination and is now final.

In December 2006, the RO declined to reopen the Veteran's claim of service connection for a left knee disability, finding no new and material evidence had been submitted.  This denial was not appealed, and became final in December 2007.  This is the relevant prior final denial.

In claims for reopening, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The December 2008 notice to the Veteran was inadequate.  It failed to properly identify the Veteran of the prior final denial, or to properly identify the grounds of that denial.  As a result he has been deprived of the opportunity to fully and fairly participate in the adjudication of his claim.

Remand is required for proper notice and readjudication, to protect his due process rights.

Accordingly, the case is REMANDED for the following action:

1. Provide correct and legally sufficient notice to the Veteran regarding his petition to reopen a previously denied claim for service connection, in accordance with 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and Kent v. Nicholson, 20 Vet. App. 1 (2006).

Notice must inform the Veteran that his claim was most recently and finally denied in a December 2006 decision, and that the underlying basis of that denial was (in accordance with the 2000 Board decision) that there was no new and material evidence showing a relationship between any current left knee disability and the in-service injury.

2.  Review the claims file to ensure that the foregoing request is completed, and arrange for any development indicated as a result.  Then readjudicate the claim on appeal, to include consideration of whether new and material evidence has in fact been received.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


